Title: To Benjamin Franklin from Thomas Cushing, 26 August 1773
From: Cushing, Thomas
To: Franklin, Benjamin


Sir
Boston Augt: 26: 1773
Since my last, which was of the 30th June past, I have been favoured with yours of 2d and 4 of June last, Inclosing Lord Dartmouths Letter directed to yourself as agent of the late House of Representatives in answer to the Several Petitions of the House, which Letter I shall lay before them as soon as the Court meets; I hope soon to be favoured with your observations on this occasion; By Capt. Lyde I had the Honor to receive a Letter from Lord Dartmouth wherein he has Condescended with great Freedom to Communicate to me his sentiments upon the State of our publick affairs. His Lordship’s sentiments are truly noble and generous, they well Comport with his high station and fully Justify that Confidence which his majestys american subjects repose in his wisdom and justice. His Lordship has kindly assured me, that whenever the Province shall by a decent, temperate and dutiful Representation of such measures of Government, as may appear to her to be Injurious to her legal Rights and civil Liberties, lay a proper foundation for releif, that no man will be more ready than he will to assist and support such Representation. I have wrote his Lordship upon this subject, but decency would not permit me to Use that freedom with his Lordship that you will suffer me to use with you. I heartily wish that the Letter of the two Houses to His Lordship of the 29 June Last may fully answer the purposes of the representation his Lordship has mentioned. The Court now stands prorogued to the 4th of november next and, I doubt not, will be further prorogued to the middle of January next: so that it is not likely the Court (if they were so disposed) will have it in their power to prepare and forward such a Representation before the opening of the next session of Parliament, however in case the Court should meet time Enough for that purpose, I am apprehensive many difficulties will attend the accomplishment of it: If I am not so unhappy as to misunderstand his Lordship, relative to the Representation he has mentioned, he intends a Representation of Grievances, in which the point in dispute with respect to the Right of Parliament shall be intirely waved and Kept out of sight, upon which I would observe that Every part of america are greatly Interested in the important Question which by the Governor has been moved here; The alarm is Universal; The Conduct of the late House in this interesting dispute has met with the approbation of all the Colonies; The Eyes of the whole Continent are turned upon this Province, and several Houses of assembly have appointed Committees to Correspond with a Committee appointed by the House of Burgesses of Virginia and with such other Houses of Assembly that shall Chuse Committees for that purpose; and, if I conjecture right, the Houses of assembly thro’ the Continent will in general adopt the same measures, and therefore it is most probable, should a motion be made at the next sessions of the general assembly for a new Petition or Representation, that it would be immeadiately proposed to Consult with the other Houses of Assembly or else to appoint Committees to meet in Congress to agree upon the form of Petitioning, which I fear will make it still more difficult to restore that Harmony between both Countries so ardently wish’d for. I would therefore submit it to your Consideration, (as I have to the Consideration of his Lordship) whether it would not be more Eligible for the Parliament of Great Britain to take up american affairs upon their own principles, without any apparent attention to the applications made by the americans for redress, and from great national Consideration place america upon the same footing on which she was at the Conclusion of the late war; by this means the intangling Questions of the right of Parliament (which I humbly think for the happiness of both Countries ought never to have been agitated) will be kept out of sight, and the colonies by such a voluntary act of Justice and Benevolence will be highly gratified, and will be immeadiately brought to a renewall of that wonted reliance which, untill of late, they have ever had on the Honor and parental affection of the British Nation. I would further observe, (not from any personal pique or Prejudice to the Governor or Lieut. Governor but purely that you may Know every thing that will tend to Restore that Tranquility and Harmony so much sought for) that It appears from the proceedings of the two Houses the last session, relative to those Gentlemen, to be necessary that the Prayer of the Petition of the House to His Majesty of the 23d of June last for their removal should be granted, their usefulness is At an End, and they have entirely lost the Confidence of the People, and if they should do a thousand good offices, so far from being considered in a favourable light, they would all be Considered as Springing from some sinister View, but this I write in great Confidence and desire you would Consider it altogether of a private nature.
I have with freedom mentioned my apprehensions Concerning any further Petition or Representation for the redress of greiviances, your prudence will direct as to the propriety of Communicating them to Lord Dartmouth or any other Person. I Conclude with great Respect your most humble Servant
Thomas Cushing

PS. I beg the favor of your delivering the Inclosed to Lord Dartmouth
Benjamin Franklin Esqr.

 
Endorsed: Hon. Thos Cushing Esq. Aug. 26. 1773
